J-A18013-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTRON TALLEY                              :
                                               :
                       Appellant               :   No. 256 WDA 2021

             Appeal from the PCRA Order Entered February 17, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0001397-2014


BEFORE: OLSON, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                       FILED: NOVEMBER 30, 2021

       Appellant, Antron Talley, appeals pro se from the order entered on

February 17, 2021, which denied his first petition filed under               the

Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

       The facts and procedural history of Appellant’s case are as follows. On

April 18, 2017, a jury found Appellant guilty of assault by prisoner, two counts

of aggravated assault, and one count of simple assault1 stemming from a

December 19, 2013 incident in which Appellant, an inmate, attacked Jason

Arlotta, a correctional officer at the Allegheny County Jail (“ACJ”). Trial Court

Opinion, 9/20/17, at 1 and 4. Appellant represented himself at trial. Id. at


____________________________________________


1   18 Pa.C.S.A. §§ 2703(a), 2702(a)(2), 2702(a)(3), and 2701(a)(1),
respectively.
J-A18013-21


1. On May 24, 2017, the trial court sentenced Appellant to an aggregate term

of eight to 16 years of imprisonment with credit for time served, followed by

an eight-year probationary sentence. Id. at 1-2. After the trial court denied

Appellant’s post-sentence motions, Appellant filed a timely appeal. Id. at 2.

This Court affirmed Appellant’s judgment of sentence on July 9, 2018. See

Commonwealth           v.   Talley,    2018    WL   3341922   (Pa.   Super.   2018)

(unpublished decision).

       On October 12, 2018, Appellant filed a timely pro se PCRA petition, his

first. He subsequently filed a pro se amended PCRA petition on January 18,

2019,2 and supplemental amendments on February 13, 2019, June 27, 2019,

August 9, 2019, March 2, 2020, and July 7, 2020. See PCRA Court Opinion,

2/17/21, at 1. The PCRA court granted Appellant leave to represent himself

on February 1, 2019. See PCRA Court Order, 2/1/19. Within his amended

PCRA petition and supplements thereto, Appellant raised a plethora of


____________________________________________


2 After Appellant filed his initial PCRA petition, the PCRA court appointed Scott
Coffey, Esquire, to represent Appellant in PCRA proceedings. See Trial Court
Order, 10/30/18. Appellant thereafter filed a pro se motion to waive counsel
on December 18, 2018. In addition, Appellant filed a pro se amended PCRA
petition on January 18, 2019, while still represented by counsel. See Trial
Court Docket Entries, 12/18/18 and 1/18/19. Despite our prohibition against
hybrid representation, our caselaw provides an exception in the case of pro se
filings requesting appointment of new counsel or leave to self-represent. See
Commonwealth v. Williams, 151 A.3d 621, 623 (Pa. Super. 2016).
Therefore, the PCRA court properly considered Appellant’s pro se motion to
waive counsel. Moreover, because the PCRA court granted Appellant’s motion
on February 1, 2019 – before it adjudicated his claims for collateral
relief raised in the January 18, 2019 petition – we shall refrain from treating
the January 2019 amended petition as a legal nullity.

                                           -2-
J-A18013-21


unrefined allegations. In scheduling an evidentiary hearing, the PCRA court

narrowed the focus of Appellant’s claims:

      Following a discussion with the parties on September 19, 2019,
      the court issued an [o]rder on September 20, 2019, limiting the
      scope of the PCRA [h]earing to the [Appellant’s] claim of
      after-discovered evidence and his claims alleging ineffective
      assistance of counsel (“IAC”) only as the IAC claims related to his
      assertion of a violation of his right to a speedy trial.

PCRA Court Opinion, 2/17/21, at 2 (footnote omitted). The PCRA court further

clarified:

      With respect to the IAC claims, the [Appellant] contends that he
      received ineffective assistance from each of his trial attorneys due
      to the number of postponements that they had requested, which
      he argues resulted in a violation of his speedy trial rights under
      Pa.R.Crim.P. 600. Relatedly, the [Appellant] alleged that his
      appellate counsel provided ineffective assistance when she opted
      to abandon the speedy trial issue in her appellate brief before [this
      Court] following the issuance of the [trial court’s 1925(a) opinion
      filed on September 20, 2017].

      With respect to the [Appellant’s] after-discovered evidence claim,
      the [Appellant] contends that two (2) of his fellow inmates at
      [ACJ] witnessed the incident that led to his criminal charges and
      conviction and that their testimony would establish that the
      assault did not unfold in the manner testified to by the victim at
      trial. A PCRA [h]earing on these claims was held on November
      17, 2020.

Id. at 2-3 (citations to the record and footnote omitted).

      At several points throughout the PCRA proceedings, Appellant moved,

either in written or oral form, for the PCRA Court, the Honorable Judge Beth

A. Lazzara, to recuse herself.   See Petitions for Recusal filed 8/29/19 and

9/30/19; N.T. Hearing, 9/19/19, at 11, 14-15.          The PCRA court denied

Appellant’s motions. At the conclusion of an evidentiary hearing on November


                                      -3-
J-A18013-21


17,   2020,    the    PCRA     court   expressly   permitted   Appellant   and   the

Commonwealth to submit post-hearing memoranda.                 PCRA Court Opinion,

2/17/21, at 1. On February 17, 2021, the PCRA court denied, by opinion and

order, Appellant’s PCRA petition. Id. This appeal followed.3

       Appellant, proceeding pro se,4 raises 26 issues before this Court. See

Appellant’s Brief at 6-9. Appellant takes issue with the PCRA court’s denial of

____________________________________________


3 Appellant filed a timely pro se notice of appeal on February 22, 2021 and
subsequently, on March 1, 2021, filed an unsolicited concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). On April 14,
2021, the PCRA court entered an order pursuant to Pa.R.A.P. 1925(b) and
allowed Appellant time to file amendments to his March 1, 2021 concise
statement. Appellant timely filed his amended concise statement on April 19,
2021. Within his two concise statements, Appellant raised “a total of 31
allegations of error on appeal relating to the denial of his PCRA petition.” PCRA
Court Opinion, 4/28/21, at 1. The PCRA Court issued an order on April 28,
2021 adopting its February 17, 2021 opinion as its 1925(a) opinion.

4 On March 31, 2021, this Court issued a per curiam order directing the PCRA
court to confirm that it conducted a Grazier hearing to determine if
Appellant’s requests to proceed pro se were knowing, voluntary, and
intelligent. See Per Curiam Order, 3/31/21. The PCRA court filed a response
with this Court on April 16, 2021, wherein it included a copy of the transcripts
of Appellant’s January 31, 2019 Grazier hearing. See PCRA Court Response,
4/16/21. Moreover, the PCRA court issued an order on March 15, 2021,
directing Appellant to confirm in writing whether he intends to continue to
represent himself in the present appeal. On March 25, 2021, Appellant
responded in the affirmative. The PCRA court noted its understanding that
Appellant “has been adamant about representing himself for years” at both
the state and federal levels. Id. It concluded:

       In light of the clear waiver colloquy that was executed at the
       Grazier [h]earing on January 31, 2019, [Appellant’s] recent
       stated intent to continue his pro se representation, and [the PCRA]
       court’s familiarity with [Appellant] over the last several years, the
       [PCRA] court is confident that [Appellant] wishes to continue
(Footnote Continued Next Page)


                                           -4-
J-A18013-21


his motion to recuse. Id. at 9. He further contests the PCRA court’s rejection

of his ineffective assistance of trial and direct appellate counsel claims as they

relate to an underlying violation of his right to a speedy trial and its rejection

of his after-discovered evidence claim. Id. at 6-8. We will review these issues

in succession. Appellant’s remaining claims, numbers 11-20, 24, and 26, see

id. at 7-9,5 are waived as each involve freestanding allegations of trial court

error that Appellant raised or could have raised before trial, at trial, or on

appeal. See 42 Pa.C.S.A. § 9544(b) (“an issue is waived [for purposes of

PCRA relief] if the petitioner could have raised it but failed to do so before

trial, at trial, during unitary review, on appeal, or in a prior state

postconviction proceeding”). Consequently, Appellant is not entitled to relief

on these claims and we will not discuss them further.         See 42 Pa.C.S.A.

§ 9543(a)(3) (PCRA petitioner has burden to prove allegation of error has not



____________________________________________


       representing himself in this appeal, that he fully understands all
       the rights and risks attendant to self-representation, and that no
       further waiver colloquy is necessary.

Id. Based on our review of the certified record, including the notes of
testimony from Appellant’s Grazier hearing, the PCRA court’s order,
Appellant’s response, and the PCRA court’s explanation to this Court, we are
satisfied that Appellant knowingly, voluntarily, and intelligently waived his
right to counsel in order to represent himself pro se throughout his PCRA
proceedings before both the PCRA court and this Court.

5 Appellant takes issue with the trial court’s actions in granting continuances
in his absence, amending Appellant’s charges, allegedly participating in plea
negotiations, and otherwise allegedly violating his self-representation and
speedy trial rights. See Appellant’s Brief at 7-9.

                                           -5-
J-A18013-21


been waived); see also Commonwealth v. Keaton, 45 A.3d 1050, 1060

(Pa. 2012) (claims that could have been raised at trial or on direct appeal are

waived). Thus, we turn to Appellant’s three reviewable claims on appeal.

      We review an order denying collateral relief to determine “whether the

PCRA court’s determination is supported by the record and free of legal error.”

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014) (citation

omitted). “The PCRA court’s findings will not be disturbed unless there is no

support for the findings in the certified record.” Commonwealth v. Lawson,

90 A.3d 1, 4 (Pa. Super. 2014) (citations omitted). “This Court grants great

deference to the findings of the PCRA court, and we will not disturb those

findings merely because the record could support a contrary holding.”

Commonwealth v. Hickman, 799 A.2d 136, 140 (Pa. Super. 2002) (citation

omitted). In contrast, we review the PCRA court’s legal conclusions de novo.

Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014) (en banc),

appeal denied, 101 A.3d 785 (Pa. 2014).

      A petitioner is eligible for relief under the PCRA if the petitioner pleads

and proves by a preponderance of the evidence, inter alia, that his or her

conviction or sentence resulted from one or more of the following:


      (i) A violation of the Constitution of this Commonwealth or the
      Constitution or laws of the United States which, in the
      circumstances of the particular case, so undermined the
      truth-determining process that no reliable adjudication of guilt or
      innocence could have taken place.




                                      -6-
J-A18013-21


      (ii) Ineffective assistance of counsel which, in the circumstances
      of the particular case, so undermined the truth-determining
      process that no reliable adjudication of guilt or innocence could
      have taken place.

      (iii) A plea of guilty unlawfully induced where the circumstances
      make it likely that the inducement caused the petitioner to plead
      guilty and the petitioner is innocent.

      (iv) The improper obstruction by government officials of the
      petitioner's right of appeal where a meritorious appealable issue
      existed and was properly preserved in the trial court.

      (v) Deleted.

      (vi) The unavailability at the time of trial of exculpatory evidence
      that has subsequently become available and would have changed
      the outcome of the trial if it had been introduced.

      (vii) The imposition of a sentence greater than the lawful
      maximum.

      (viii) A proceeding in a tribunal without jurisdiction.

42 Pa.C.S.A. § 9543(a)(2)(i-viii).

      Regarding recusal, our Supreme Court has stated:

      A party that seeks recusal of a judge bears the burden to produce
      evidence establishing bias, prejudice or unfairness which raises a
      substantial doubt as to the jurist’s ability to preside impartially.
      [An appellate court] reviews a jurist’s denial of a motion to recuse
      for abuse of discretion. In addition, [our Supreme Court has]
      concluded that, in general, it is preferable for the judge who
      presided at trial to preside over any post-conviction proceedings
      because his or her familiarity with the case will likely assist the
      proper administration of justice.

Commonwealth v. Hutchinson, 25 A.3d 277, 319 (Pa. 2011) (internal

citations and quotations omitted). We have further clarified our standard of

review:

      [O]ur review of a trial court’s denial of a motion to recuse is
      exceptionally deferential. We extend extreme deference to a trial


                                      -7-
J-A18013-21


      court’s decision not to recuse. We recognize that our trial judges
      are honorable, fair[,] and competent, and[,] although we employ
      an abuse of discretion standard, we do so recognizing that the
      judge himself [or herself] is best qualified to gauge his [or her]
      ability to preside impartially. Hence, a trial judge should grant to
      motion to recuse only if a doubt exists as to his or her ability to
      preside impartially or if impartiality can be reasonably questioned.

Interest of D.R., 216 A.3d 286, 292 (Pa. Super. 2019), aff’d, 232 A.3d 547

(Pa. 2020) (citation omitted).

      Here, Appellant contends that Judge Lazzara “held [a] resentment, or

harbored some type of ill-will or bias toward the Appellant” because he filed a

complaint with the Judicial Conduct Board and “informed the federal court[]

of her actions in a habeas corpus [action.]” Appellant’s Brief at 22. In so

arguing, Appellant fails to produce evidence establishing bias, prejudice, or

unfairness on the part of the PCRA court judge that would raise a substantial

doubt as to the jurist’s ability to preside impartially. Moreover, most instances

which Appellant cites as examples of Judge Lazzara’s alleged ill-will or bias

occurred within the context of Appellant’s original trial proceedings. Thus,

they do not support a recusal requested years later within his PCRA

proceedings. See Lomas v. Kravitz, 170 A.3d 380, 390 (Pa. 2017) (“[i]in

this Commonwealth, a party must seek recusal of a jurist at the earliest

possible moment, i.e., when the party knows of the facts that form the basis

for a motion to recuse. If the party fails to present a motion to recuse at that

time, then the party's recusal issue is time-barred and waived.”).       Plainly,

Appellant simply disagrees with, and is dissatisfied with, the disposition of his



                                      -8-
J-A18013-21


various motions and the outcome of his original trial and his collateral relief

proceedings. Therefore, Appellant’s recusal claim is without merit.

       Finally, we conclude that the remaining reviewable claims presented on

appeal, to wit trial and appellate counsel’s alleged ineffectiveness and

after-discovered evidence, lack merit.           We have carefully reviewed the

certified record, the submissions of the parties, and the Rule 1925(a) opinion

issued by the PCRA court. Based upon our review, we conclude that the PCRA

court adequately and accurately examined the remaining two claims raised in

this appeal and that Appellant is not entitled to relief for the reasons expressed

in the PCRA court’s opinion.6 Accordingly, we adopt the PCRA court’s opinion

as our own. The parties are directed to attach a copy of the PCRA court’s

opinion to all future filings pertaining to the disposition of this appeal.

       Order affirmed. Jurisdiction relinquished.




____________________________________________


6 We add only that the PCRA court did not abuse its discretion in denying the
instant petition without convening an evidentiary hearing to address all of
Appellant’s claims; rather, it correctly limited the scope of the evidentiary
hearing to the two cognizable and non-waived issues that called for
adjudication upon a fully developed record. See Commonwealth v. Hand,
252 A.3d 1159, 1165 (Pa. Super. 2021) (PCRA court may exercise its
discretion and decline to conduct a hearing where collateral claims lack merit
and enjoy no record support).

                                           -9-
J-A18013-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2021




                          - 10 -
                                                                 Circulated 11/10/2021 01:29 PM



                  Allegheny County - Department of Court Records
                       Criminal Division - Filings Information


County caseID:CP-02-CR-0001397-2014 (OPINION)
Case Description: COMMONWEALTH OF PENNSYLVANIA v. LNAME TALLEY
Official Docket Entry, Sort By Document Number Ascending

Document    Title/Entry                                                    Filing Date
Number

1           ORDER - DIRECTING DCR TO TRANSMIT THE RECORD TO                04/28/2021
            SUPERIOR COURT




                                    (Index Page-1)
1-ORDER - DIRECTING DCR TO TRANSMIT THE RECORD TO SUPERIOR



                        FILED
        IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                   21 APR 28 AM IBFaiNAL DIVISION

              :P7-T   C R;.3ECORDS
         COMMONW1qtt!Wp:Klt-fsNYLVANIA               )                       ORIGINAL
                                                                         Criminal Division
                                                     )                Dept. Of Court
                            v.                                                       Recorci:
                                                     ) CC # 2014-1397 Allegheny County   p,a
                                                     )
         ANTRON TALLEY,                              )
                                                     )
                            Pro Se Defendant.        )


                                  ORDER OF COURT


               AND NOW, this 28th day of April, 2021, it is HEREBY ORDERED

         that the Clerk of Courts shall transmit the record on this matter to

         the Superior Court of Pennsylvania forthwith. On March 1, 2021, the

         Defendant filed a timely Concise Statement of Matters Complained of on

         Appeal ("Concise Statement") pursuant to Pa.R.A.P. 1925(b). In that Concise

         Statement, the Defendant raised 26 challenges to this court's Order dated

         February 16, 2021, denying his Amended Petition under the Post-Conviction

         Relief Act.   Pursuant to this court's Order dated April 14, 2021, the

         Defendant filed an Amended Concise Statement on April 19, 2021, and

         raised additional challenges to this court's order denying his PCRA petition,

         for a total of 31 allegations of error on appeal relating to the denial of his

         PCRA petition.

                This court set forth its rationale for denying the Defendant's Amended

         PCRA petition in its February 16, 2021 Order denying PCRA relief. A copy of


                                                 1
.►




     this Order is attached hereto. This satisfies the requirements of Pa.R.A.P

     1925(a)(1) that the court set forth its reasons for issuing the Order appealed

     from.'

              A copy of this Order has been served upon the Defendant by regular

     mail and upon the Office of the District Attorney/Appeals Division, by

     interoffice mail.



                                               BY THE COURT:


                                               /s/ Beth A. Lazzara, J.
                                               BETH A. LAZZARA, JUDGE




     , Pa. R.A.P. 1925(a)(1) provides in relevant part: " . . . upon receipt of the
     notice of appeal, the judge who entered the order giving rise to the notice of
     appeal, if the reasons for the order do not already appear of record,
     shall forthwith file of record at least a brief opinion of the reasons for the
     order, or for the rulings or other errors complained of, or shall specify in
     writing the place in the record where such reasons may be found."
     (emphasis added).

                                           2
IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

                              CRIMINAL DIVISION


   COMMONWEALTH OF PENNSYLVANIA                    ) CC No. 2014-1397
                                                   )
                       v.                          )

   ANTRON TALLEY,
                                                   )
                                                   )
                                                                   ORIGINAL
                                                                  Criminal Division
                                                   )          Dept. Of Court Records
                       Pro Se Defendant.           )           Allegheny County, PA

                       MEMORANDUM ORDER OF COURT

                AND NOW, to-wit, this 16th day of February, 2021, the court having

   given meaningful consideration to the Defendant's pro se Amended Post-

   Conviction Relief Act ("PCRA") Petition, filed on January 18, 2019,1 as well as the

   supplemental amendments filed on February 13, 2019, June 27, 2019, August 9,

   2019, March 2, 2020, July 7, 2020, and the court having further considered the

   Commonwealth's Answer filed on April 1, 2019, as well as the evidence and

   argument presented at the PCRA HEARING held on November 17, 2020, and the

   post-hearing submissions filed by the Defendant on November 30, 2020, and by

   the Commonwealth on December 11, 2020, the court HEREBY DENIES the
    -:
   Defendant's-request for PCRA relief and offers the following rationale in support.




   1 The Defendant's PCRA petition is timely as it was filed on January 18, 2019,
   well within the one-year period following the date his judgment of sentence
   became final, which was September 24, 2018, after the Superior Court affirmed
   his conviction on August 24, 2018. The Defendant did not seek a Petition for
   Allowance of Appeal before the Pennsylvania Supreme Court.
              I.      SUMMARY OF PCRA CLAIMS

       Following a discussion with the parties2 on September 19, 2019, the court

issued an Order on September 20, 2019, limiting the scope of the PCRA Hearing

to the Defendant's claim of after-discovered evidence and his claims alleging

ineffective assistance of counsel ("IAC") only as the IAC claims related to his

assertion of a violation of his right to a speedy trial.



       With respect to the IAC claims, the Defendant contends that he received

ineffective assistance from each of his trial attorneys due to the number of

postponements that they had requested, which he argues resulted in a violation of

his speedy trial rights under Pa. R. Crim. P. 600. (See PCRA Hearing Transcript

("HT"), held 11/17/20, pp. 34-86). Relatedly, the Defendant alleged that his

appellate counsel provided ineffective assistance when she opted to abandon the

speedy trial issue in her appellate brief before the Superior Court of Pennsylvania

following the issuance of the Trial Court Opinion ("TCO"). (HT, 87-91).



       With respect to the Defendant's after-discovered evidence claim, the

Defendant contends that two (2) of his fellow inmates at the Allegheny County Jail

witnessed the incident that led to his criminal charges and conviction and that their

testimony would establish that the assault did not unfold in the manner testified to




2 The Defendant opted to represent himself in his pursuit of PCRA relief, just as
he chose to represent himself at his jury trial.

                                            2
by the victim at trial. A PCRA Hearing on these claims was held on November 17,

2020.3



               II.    SUMMARY OF HEARING TESTIMONY

                      A. Ineffective Assistance of Counsel Claim

         The witnesses who testified at the PCRA Hearing relative to the Defendant's

IAC claim were defense attorneys Kathleen Miskovich Joseph Paletta, Randall

McKinney, and Victoria Vidt, as well as Assistant District Attorney Ryan Kiray, who

represented the Commonwealth at trial. (HT, pp. 35-91).



         Attorney Miskovich testified that she entered her appearance on the

Defendant's case on April 11, 2014, after she was appointed by the Public

Defender's Office. (HT, pp. 36-38). She attended the pretrial conference, and

discovery was ordered by the Public Defender's Office at the time her appearance

was entered. (HT, p. 37). Attorney Miskovich testified that she spoke with the

Defendant "multiple times" regarding trial strategy, both in person and via written

correspondence. (HT, pp. 39-40, 47).



         The first two (2) postponements during Attorney Miskovich's representation

were secured by the Commonwealth on June 12, 2014, and counsel for the federal

co-defendant on August 19, 2014. (HT, pp. 41-42). Attorney Miskovich testified




, For a detailed recitation of the procedural history surrounding this entire PCRA
proceeding, please refer to the court's Order issued on October 15, 2020.
                                          3
that the defense postponement filed on November 4, 2014, was requested by the

Defendant so that he could view the surveillance video. (HT, p. 42). She also

recalled that the defense postponement on February 17, 2015, was filed with the

Defendant's permission. (HT, p. 43). Attorney Miskovich testified that any defense

postponement she filed during her representation would have been done with the

Defendant's permission. (HT, pp. 43, 47).



      Attorney Miskovich became aware of the Defendant's pending federal case

at the pretrial conference from the Assistant District Attorney, which caused her to

become concerned about the impact that a state conviction would have on the

Defendant's federal sentence. (HT, pp. 46-48). Part of Attorney Miskovich's trial

strategy was to avoid incurring a state conviction prior to the Defendant's federal

sentencing. (HT, pp. 46-47).



      Attorney Joseph Paletta's representation began on March 24, 2015. (HT,

pp. 51-52, 59-60). One of the reasons he filed a postponement on May 12, 201,5

was because of the Defendant's pending federal case. (HT, pp. 52-54). Attorney

Palette explained his understanding of the impact that a state conviction obtained

during a pending federal prosecution as follows:

      [t]he relevancy is that in Federal Court, if you have a conviction and
      sentence in a County Court during the pendency of a federal prosecution,
      your federal prior record score and therefore your potential penalty would
      be increased upon conviction of a criminal crime. Therefore, on your behalf,
      I postponed the case until after the federal prosecution was resolved so that
      you would not be facing a higher penalty in Federal Court.



                                         4
(HT, pp. 52-53, 57-58). Attorney Paletta further testified that the May 2015

postponement also was taken in order to allow him additional time to prepare for

a jury trial, since he had only had the case for less than two (2) months at that time.

(HT, pp. 54, 59-61, 64). Attorney Paletta had no knowledge of the information

contained in the Defendant's federal Presentence Investigation Report that was

prepared on October 16, 2015, and amended on April 8, 2019, as he no longer

represented the Defendant at that point. (HT, pp. 54-56, 69-70).



       Attorney Randal McKinney was appointed to the case on August 26, 2015.

(HT, pp. 69-70). On January 25, 2016, he filed his first postponement in order to

have more time to prepare for a jury trial. (HT, pp. 69-70, 77). There was a court

postponement on May 17, 2016. (HT, p. 73). On March 28, 2016, Attorney

McKinney testified that he filed his first motion to withdraw from representation due

to a breakdown in communication with the Defendant. (HT, p. 78). Given that

Attorney McKinney was the third attorney on the case, the court denied the motion

with the hope that the Defendant and Mr. McKinney could resolve their

communication issues.



       Attorney McKinney testified that the defense postponement on July 12,

2016 was filed in order to have more time for trial preparation. (HT, p. 78). He

further testified that the defense postponement submitted on November 29, 2016

was filed due to the pending federal sentencing. (HT, pp. 76-77). In sum, Attorney

McKinney testified that any postponements he sought were in furtherance of trial


                                          5
preparation or to avoid an enhanced federal sentencing due to a state conviction.

(TT, p. 80).



       Assistant District Attorney Ryan Kiray testified that he became involved in

the case in early 2017. (HT, p. 81). He had no knowledge of the rationale

underlying any Commonwealth continuances that may have been filed from 2014-

2016. (HT, pp. 82-85). Once he took over the case, Attorney Kiray was specifically

instructed to avoid seeking postponements, and he was prepared to go to trial4 at

all times after the case was assigned to him. (HT, pp. 85-86).



       Appellate Attorney Victoria Vidt with the Public Defender's Office handled

the Defendant's direct appeal in May of 2017. (HT, p. 87). She testified that the

Defendant was "upset" because he had not personally consented to the defense

continuances and that he was adamant about pursuing a Rule 600 issue on

appeal. (HT, pp. 87-88). Attorney Vidt included the Rule 600 issue in the Concise

Statement because she "wanted the court to double check" her recollection

regarding who sought each continuance. (FIT, pp. 87-88). However, following the

issuance of the TCO, Attorney Vidt chose to forego raising the Rule 600 issue in

her appellate brief because she determined that "it was not going to be a winning

issue on appeal." (HT, p. 88). Notwithstanding the Defendant's legal interpretation

of the Rule 600 issue, she declined to raise the issue in the appellate brief because


 The Defendant represented himself at his jury trial that was held between April
13, 2017 and April 18, 2017. He was convicted on April 18, 2017. (See Trial Court
Opinion ("TCO"), filed September 20, 2017, p. 1).

                                         6
she determined that the issue lacked merit and that she had to abide by her duty

to the court, which meant refraining from raising meritless issues. (HT, pp. 88-91).



                     B. After-Discovered Evidence Claim

       In support of his after-discovered evidence claim, the Defendant presented

the testimony of two (2) individuals whom he claimed were Allegheny County Jail

inmates at the time of the original incident giving rise to the criminal charges. (HT,

pp. 9-33). Inmate Quashon Littlejohn testified that on December 19, 2013, the day

of the incident, he was in his cell brushing his teeth when he "noticed that there

was a CO doing a cell search where he was throwing things out of the cell." (HT,

pp. 12, 21). Mr. Littlejohn had been "standing at the window watching what was

going on" when he "noticed the inmate walk over to the cell and pick up a pair of

reds" and ask "the CO, what are you doing with my stuff." (HT, pp. 12-13, 18). A

disagreement ensued about whether the inmate — the Defendant — was permitted

to have the items that the CO was trying to confiscate. (HT, p. 13). Mr. Littlejohn

recalled that "the CO got a little irritated by what [the Defendant] said and told him

to stand on the wall while he was trying to search the cell." (HT, p. 13).



      Mr. Littlejohn then testified to the following sequence of events:


      The inmate told him he was going to be found out. So the CO told
      him, no, stand on the wall. So he stood with his back against the wall.
      At first, the CO grabbed him by the arm and turned around. When he
      turned around, it looked like the inmate put his face on the wall. The
      CO took his right hand and shoved the inmate on the right side of his
      face and hit him a couple times. And it started with a scuffle, and they
      slipped on the things in front of the door and ended up inside the cell

                                          7
            in the back right-hand corner. I noticed the CO strike the inmate a
            couple more times and put him in handcuffs. Then that's when all the
            other CO's ran in the cell. There was a commotion. I couldn't see
            what was going on. I heard them say, oh, my God, dude, and they
            brought Mr. Talley out in handcuffs and put him in a blue chair. At no
            time did I ever see Mr. Talley throw a punch or anything to that effect.


     (HT, pp. 13-14) (emphasis added).



            Mr. Littlejohn confirmed that the testimony he provided was recounted in the

     affidavit he completed on November 28, 2018, some five (5) years after the

     incident. (HT, pp. 9-10, 14). He testified that the reason why he came forward with

     his observations nearly five (5) years after the incident was because he did not

     know the Defendant at the time of the incident, and he did not see him again until

     they were later housed in the same state correctional institution. (HT, p. 11). Mr.

     Littlejohn realized that he was incarcerated with the Defendant after they were

     engaged "in a lot [of] conversation" while Mr. Littlejohn was "asking for help on the

     computer." (HT, p. 11). Mr. Littlejohn further testified that he would have been

     willing to testify at the Defendant's trial but that no one ever contacted him about

     doing so. (HT, pp. 14-15). He testified that he was not being paid or coerced into

     providing this testimony. (HT, p. 15).



            On cross-examination, Mr. Littlejohn testified twice more that he was able

     to see the CO Arlotta place the Defendant in handcuffs inside of the Defendant's

     cell, but he again denied seeing the Defendant throw any punches while inside of

     the cell. (HT, pp. 15, 20). Mr. Littlejohn testified that he never left his cell or opened


                                                 8

/1
the door and that his only view would have been through his window. (HT, p. 20).

He said that his cell was on a diagonal angle from the Defendant's cell, such that,

if he was standing in his doorway, he would be able to "see the back right-hand

corner of the cell where the tables are located . . . ." (HT, pp. 16, 23). Mr. Littlejohn

also agreed that he would defer to the surveillance video if it depicted a different

series of events than what he was able to recall. (HT, p. 16).




       Inmate Marquis Williams, who originally was identified as an eyewitness to

the incident on December 19, 2013, ultimately testified that he "didn't see the whole

complete incident." (HT, p. 32). He testified that he was watching TV and "just seen

like the commotion that was going on." (HT, p. 33). He then qualified that statement

and testified that he "wouldn't actually call it [a] commotion, but it was an argument

between the CO and an inmate." (HT, p. 33). He testified that he did not see

anything that occurred after the argument. (HT, p. 33)



              III. STATEMENT OF THE LAW RELATING TO CLAIMS

       When confronted with claims of ineffective assistance of counsel, our

Supreme Court has explained the analysis to be undertaken as follows:

       We begin our analysis of these issues with the presumption that counsel is
       effective; the burden of proving otherwise rests with the petitioner.
       Accordingly, to prevail on his claims of ineffective assistance of counsel,
       Appellant must plead and prove, by a preponderance of the evidence, three
       elements: (1) the underlying legal claim has arguable merit; (2) counsel had
       no reasonable basis for his or her action or inaction; and (3) [the defendant]
       suffered prejudice because of counsel's action or inaction.


                                           9
      With regard to the second, i.e., the "reasonable basis" prong, we will
      conclude that counsel's chosen strategy lacked a reasonable basis only if
      Appellant proves that "an alternative not chosen offered a potential for
      success substantially greater than the course actually pursued." To
      establish the third prong, Appellant must show that there is a reasonable
      probability that the outcome of the proceedings would have been different
      but for counsel's action or inaction.


Commonwealth v. Hutchinson, 25 A.3d 277, 285 (Pa. 2012) (internal citations

omitted).



      Turning to the requirements of establishing a successful after-discovered

evidence claim pursuant 42 Pa. C.S.A. § 9543(aX2Xvi), our Supreme Court has

explained that:

      "[W]here a petition is otherwise timely, to prevail on an after-discovered
      evidence claim for relief under subsection 9543(a)(2)(vi), a [defendant] must
      prove that (1) the exculpatory evidence has been discovered after trial and
      could not have been obtained at or prior to trial through reasonable
      diligence; (2) the evidence is not cumulative; (3) it is not being used solely
      to impeach credibility; and (4) it would likely compel a different verdict.

Commonwealth v. Burton, 158 A.3d 618, 629 (Pa. 2017) (citations omitted)

(emphasis added). "Failure to satisfy any one prong is fatal to the claim."

Commonwealth v. Crumblev, 240 A.3d 180 (Pa. Super. 2020); See

Commonwealth v. Solano, 129 A.3d 1156, 1180 (Pa. 2015) ("As this test is

conjunctive, failure to establish one prong obviates the need to analyze the

remaining ones.").



       With respect to the third prong of the after-discovered evidence test, our

appellate court has explained that, "[w]henever a party offers a witness to provide


                                        10
evidence that contradicts other evidence previously given by another witness, it

constitutes impeachment...." Commonwealth v. Weis, 416 Pa. Super. 623, 611

A.2d 1218, 1229 (1992).



        Finally, in determining whether the after-discovered evidence would likely

compel a different result, "a court should consider the integrity of the alleged after-

discovered evidence, the motive of those offering the evidence, and the overall

strength of the evidence supporting the conviction." Commonwealth v. Padillas,

997 A.2d 356, 365 (Pa. Super. 2010). As finder of fact, a "PCRA court judge may

believe all, some, or none of a particular witness's testimony." Commonwealth v.

Mitchell, 105 A.3d 1257, 1277 (Pa. 2014)



                     IV. LEGAL ANALYSIS OF PCRA CLAIMS



        After careful consideration of the Defendant's PCRA claims, which

specifically included the court's consideration of the post-hearing submissions filed

by the Defendant, the court finds that the Defendant has nevertheless failed to

meet his burden of proving his entitlement to PCRA relief on his IAC claims as well

as his After-Discovered Evidence claim.


5 The Commonwealth's argument regarding the inadmissibility of the Defendant's
post-hearing "testimony" is well-taken. ("Commonwealth's Response to
Petitioner's Summary of Proposed Testimony and Sworn Testimony Regarding
Federal Indictment", filed on 12/11/20, pp. 2-5). However, the Defendant's pro se
status and the interests of justice and judicial economy have led this court to
consider the merits of the Defendant's post-hearing submission in deciding this
PCRA petition.

                                          11
                            A. IAC Claims

      With respect to his IAC claims, the court finds that the Defendant has failed

to prove that the claims have arguable merit. The focus of Rule 600 is to ensure

that the Commonwealth exercises due diligence in bringing the Defendant to trial

without unnecessary delay. (See Comment to Pa. R. Crim. P. 600) (explaining

that "the inquiry for a judge in determining whether there is a violation of the time

periods in paragraph (A) is whether the delay is caused solely by the

Commonwealth when the Commonwealth has failed to exercise due

diligence.") (emphasis added).



      Indeed, our Supreme Court has "stressed that Rule 600 'was never

intended to be used as a device by which a defendant may escape responsibility

for his actions." Commonwealth v. Barbour, 189 A.3d 944, 959 (Pa. 2018) (quoting

Commonwealth v. Guldin, 463 A.2d 1011, 1014 (1983); see also Commonwealth

v. Briahtwell, 486 Pa. 401, 406 A.2d 503, 506 (1979) (Opinion in Support of

Affirmance) ("While Rule [6001 is a shield to protect defendants from undue

procrastination in the commencement of proceedings against them, we refuse to

over-extend the protections afforded by that Rule in a manner that would enable it

to be used as a sword to allow the accused to benefit from his own misconduct.")).



      As this court explained in detail in its TCO, there was no underlying Rule

600 violation in this case. (See TCO, pp. 8-19). Indeed, the pretrial delay in this


                                         12
case was not the result of any failure on the part of the Commonwealth to exercise

due diligence in bringing the Defendant to trial. Rather, the majority of the pretrial

delay was a product of defense postponements that were secured in order to

provide more time for trial preparation and to avoid potential enhancements in the

Defendant's federal sentence. (See TCO, pp. 14-15). The defense postponements

constituted excludable time under the speedy trial calculation and, thus, did not

trigger a Rule 600 violation. (See TCO, pp. 9-15); Commonwealth v. Watson, 140

A.3d 696, 698-99 (Pa. Super. 2016) (explaining Rule 600 and noting that defense

continuances could not be attributed to the Commonwealth and properly

constituted excludable time).



       The Defendant appears to contend that his trial attorneys were ineffective

for filing postponements because the postponements were allegedly filed without

his approval. To the extent that the Defendant argues that his consent was

required for the postponements to be valid, our appellate court has expressly

rejected that contention. Indeed, the defendant in Commonwealth v. Walley, 396

A.2d 1280, 1283 (Pa. Super. 1978) asserted that his counsel "could not validly

obtain continuances and waivers of [speedy trial] rights absent [his] knowing

consent noted on the record." The Superior Court called his claim "patently

frivolous" and offered the following rationale on the matter:

       We have held inferentially that counsel may request continuances
       that postpone trial commencement beyond the 180-days limit without

6 Walley involved the prior speedy trial rule embodied in Rule 1100, which was
later "amended and renumbered as Rule 600 on April 1, 2001." Barbour, supra,
at 947, n.1 (Pa. 2018).
                                         13
      the specific signed consent of his client ... Continuances are a
      matter of sound trial strategy within the reasonable purview of
      counsel. To hold that counsel cannot unilaterally request
      continuances that delay the start of trial past the [speedy trial]
      limit would severely hamper his ability to effectuate trial
      strategy.

Id. at 1283. (emphasis added).



      The Superior Court has recently reaffirmed the notion that counsel does not

need to obtain the Defendant's permission in order to seek trial continuances. See

Watson, supra, at 699 ("[W]e observe that [the defendant] directs us to no

authority, and we are aware of none, to support his contention that counsel must

obtain a defendant's permission prior to requesting a continuance.") (citing

Commonwealth v. Wells, 521 A.2d 1388, 1391-92 (1987) (holding trial counsel

has authority to agree to a continuance without the defendant's knowledge and

consent)).



      Accordingly, trial counsel did not require the Defendant's consent in order

to seek continuances in this case. Since the defense postponements constituted

excludable time under Rule 600, there was no speedy trial violation in this case.

Consequently, there is no arguable merit to the claim that trial counsel was

ineffective for filing said postponements because they did not result in a Rule 600

violation. Nor is there arguable merit to the claim that appellate counsel was

ineffective for failing to raise the Rule 600 issue on appeal, as "[c]ounsel will not

be deemed ineffective for failing to raise a meritless claim." Commonwealth v.

Spotz, 896 A.2d 1191, 1210 (Pa. 2006).

                                         14
       With respect to the second prong of the IAC test, the court finds that the

Defendant cannot meet his burden of proving that his trial attorneys lacked a

reasonable basis for their actions in submitting postponements. While each of his

attorneys testified that certain postponements were filed in order to avoid what they

believed would be an enhanced federal sentence if the state case resulted in a

conviction prior to his federal sentencing, they also testified that postponements

were filed to allow for trial preparation.



       In his post-hearing submission filed on November 30, 2020, the Defendant

attached a copy of his amended federal presentence report prepared on April 8,

2019, which showed that the inclusion of the state conviction did not ultimately

affect his sentencing calculation because he was already designated under the

highest criminal history category even without the inclusion of the state conviction.

(See Exhibit 1 to the 11/30/20 filing, VT 42-43, 46, n. 11 & n. 13 (noting that the

inclusion of the conviction did not affect his criminal history score)).



       The fact that the Defendant's state court conviction did not ultimately affect

his federal sentencing guideline calculation does not undermine counsel's belief

that the conviction could have enhanced his federal sentence. Indeed, the United

States Sentencing Guidelines § 4A1.2(a)(4) — "Definitions and Instructions for

Computing Criminal History," provides that: "[w]here a defendant has been

convicted of an offense, but not yet sentenced, such conviction shall be counted

as if it constituted a prior sentence under § 4A1.1(c) if a sentence resulting from


                                             15
that conviction otherwise would be countable." A conviction on any of the

Defendant's pending state charges would have been counted pursuant to the

dictates of § 4A1.1(c). Accordingly, it was entirely reasonable for trial counsel to

believe that a conviction in the Defendant's state case could theoretically impact

the federal sentencing calculation. The fact that it ultimately did not does not

invalidate their trial strategy.




       To that end, the court notes that Attorney Miskovich and Attorney Paletta

never even saw the Defendant's Federal Presentence Investigation Report

because they were no longer representing him by the time the first report was

prepared on October 29, 2015. (HT, pp. 59, 69). There is also no evidence that

the Defendant ever showed Attorney McKinney his October 29, 2015 Presentence

Report during the course of his representation. (TT, pp. 68-79). As such, none of

his trial attorneys possessed any actual knowledge of the Defendant's federal

guideline calculations, so they had every reason to believe that the conviction

would enhance his federal sentence. Moreover, as noted previously, his attorneys

also testified to a coexisting basis for the postponements, which was to allow more

time for additional trial preparation, which is an entirely sound trial strategy.



       As discussed earlier, it can be said that "counsel's chosen strategy lacked

a reasonable basis only if [the defendant] proves that an alternative not chosen

offered a potential for success substantially greater than the course actually


                                          16
pursued." Hutchinson, supra, at 285. The Defendant has failed to prove that the

chances of an acquittal would have been substantially greater if counsel had not

submitted the contested postponements, especially given the fact that most of the

assault was captured by surveillance video and recounted by compelling witness

testimony at trial. Accordingly, the court finds that his trial attorneys had a

reasonable strategy for the continuances, and the Defendant has failed to meet

his burden of proving otherwise.



      Ultimately, the fact remains that the Defendant cannot satisfy the final

prejudice prong of the IAC test. Aside from being generally agitated by trial

counsel's submission of postponements, the Defendant has never been able to

articulate how he was negatively impacted by the defense postponements. The

pretrial delay did not result in any documentary evidence being lost or destroyed,

nor did it impact his ability to prepare and present his defense or any witness

testimony. The delay did not result in the unnecessary loss of liberty since he was

also detained on his federal charges at the same time. Accordingly, the Defendant

has not proven by a preponderance of evidence that he was prejudiced by the

defense postponements because he cannot "show that there is a reasonable

probability that the outcome of the proceedings would have been different but for"

the postponements. Hutchinson, supra, at 285. Therefore, his IAC claim must fail.




                                        17
                  B. After-Discovered Evidence Claim



       The court finds that the testimony of Mr. Littlejohn does not warrant PCRA

relief because it is not at all likely that his testimony would compel a different

outcome at trial. Burton, supra at 629.



       First, the court does not find Mr. Littlejohn's testimony to be credible, as it

is materially inconsistent with the testimony presented at trial. For instance, Mr.

Littlejohn claimed that CO Arlotta placed the Defendant in handcuffs while inside

of the Defendant's cell, (HT, p. 14), but the evidence at trial established that it was

two (2) other responding COs who eventually came into the cell, pulled the

Defendant off of CO Arlotta and placed him in handcuffs. (TCO, p. 7).



       Second, the court notes that there was no corroborating documentation

presented to show that Mr. Littlejohn was actually incarcerated at the Allegheny

County Jail on the incident date. However, even if he was present on the incident

date, Mr. Littlejohn did not have a complete and unobstructed view of the

Defendant's cell, as he confirmed that he could "only see the back right-hand

corner" of the Defendant's cell. (HT, pp.16, 23). He later clarified that the only part

of the cell he could see was "the wall and the bed," and he conceded that he would

trust the surveillance video over his own recollection. (HT, pp. 24-25).




                                          18
      Third, Mr. Littlejohn's testimony that the Defendant did not strike or punch

CO Arlotta completely fails to account for the CO's injuries, which were substantial.

As this court recounted in its TCO:

      Once they were inside of the cell, and away from the surveillance
      cameras, the Defendant punched CO Arlotta in the face, the side
      of his head, and his left eye. (TT, pp. 81, 109, 119, 121-22, 163,
      202). The Defendant's punches were so forceful that CO
      Arlotta's head was split open, and he suffered a concussion.
      (TT, pp. 81, 202). Blood began running down the side of CO
      Arlotta's head, and he became "woozy." (TT, p. 82). He also felt
      pain in his shoulder as he was being attacked. (TT, p. 83).
      Despite his injuries, CO Arlotta regained his footing and was able to
      somewhat restrain the Defendant in the back of the cell until
      assistance arrived. (TT, pp. 82, 130). However, the Defendant was
      "totally out of control" and was still striking CO Arlotta while CO
      Arlotta was subduing him. (TT, pp. 147, 153).
               Despite his attempts, CO Arlotta was unable to gain full
      control of the situation until Correctional Officers Parkinson and
      Hanley responded to the incident. (TT, pp. 83-84, 92, 139, 145-46,
      172). When they arrived in the cell, they observed "blood all over
      the place," and their "main goal at that point was to get Officer
      Arlotta out of t[he cell] because he was obviously injured." (TT, pp.
      147, 150-52). The Defendant continued to resist against the officers,
      and it took the strength of both officers to pull the Defendant off of
      CO Arlotta and place him in handcuffs. (TT, pp. 84, 131, 146, 148,
      156, 172). CO Arlotta emerged from the cell with his face
      covered in blood. (TT, pp. 92-93, 149, 164). The Defendant, on
      the other hand, did not have any observable marks or injuries
      on his body following the attack. (TT, pp. 164, 201-02).

              The majority of the Defendant's assault on CO Arlotta was
      captured on surveillance video taken from the POD. (TT, pp.. 88-92).
      Although CO Arlotta could not recall how many times that he was hit,
      he estimated that he was inside of the cell for approximately a minute
      and a half before help arrived. (TT, p. 82). CO Arlotta stated that he
      was frightened during the attack, and he felt that he was fighting for
      his life. (TT, pp. 82, 92, 121). He sought medical attention at
      Mercy Hospital following the attack, and it was determined that
      he had suffered a broken shoulder, a concussion, and a
      laceration above his left eye. (TT, pp. 84, 119, 163).

           In the week following the attack, CO Arlotta experienced
      headaches, dizziness, and pain in his shoulder, which all

                                        19
      impaired his ability to not only do his job, but also to engage in other
      activities in his daily life, like sleeping and driving. (TT, pp. 85-86).
      He initially was placed on light duty at work for a week.
      Unfortunately, after he was diagnosed with a concussion, he
      was unable to work at all for four (4) months. (TT, pp. 84-85).
      When he finally returned to work, he was placed on light duty
      for another six (6) months. He was also given permission to
      leave work as needed during that light-duty period if symptoms
      from his concussion surfaced. (TT, pp. 85, 87). CO Arlotta was
      required to call off of work and leave work early during his six
      (6) month period of light duty work. It should also be noted that
      the attack left him with a scar above his left eye. (TT, pp. 88,
      122).


(TCO, pp. 6-8) (emphasis added).



       Accordingly, Mr. Littlejohn's testimony fails the after-discovered evidence

test because the Defendant cannot prove that Mr. Litttlejohn's testimony would

likely compel an acquittal at trial. The testimony of Mr. Williams also fails the test

since his hearing testimony merely established that he overheard an argument but

did not observe anything that followed.



       Thus, for all the reasons just stated, the court finds that the Defendant is not

entitled to PCRA relief. The Defendant is hereby put on notice that he has the

right to file an appeal to the Pennsylvania Superior Court within thirty (30)

days from the date of this Order.

                                           BY THE COURT:



                                           /s/ Beth A. Lazzara                    , J.
                                           BETH A. LAZZARA, JUDGE


                                          20